Citation Nr: 1109864	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  07-20 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide, chemical, radiation, or asbestos exposure.  

2.  Entitlement to service connection for erectile dysfunction, claimed as due to herbicide, chemical, radiation, or asbestos exposure.  

3.  Entitlement to service connection for vertigo and dizziness, claimed as due to herbicide, chemical, radiation, or asbestos exposure.  

4.  Entitlement to service connection for bilateral neuropathy, claimed as due to herbicide, chemical, radiation, or asbestos exposure.  

5.  Entitlement to service connection for an acquired psychiatric disorder, claimed as due to herbicide, chemical, radiation, or asbestos exposure.  

6.  Entitlement to service connection for asbestos exposure.  

7.  Entitlement to service connection for a skin disorder, claimed as due to herbicide, chemical, radiation, or asbestos exposure.  

8.  Entitlement to service connection an eye disorder, claimed as due to herbicide, chemical, radiation, or asbestos exposure.  

9.  Entitlement to service connection for a cardiovascular disorder including hypertension, claimed as due to herbicide, chemical, radiation, or asbestos exposure.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to March 1970.  

These matters come before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Veteran testified before the undersigned in January 2011.  A transcript of the hearing is of record.

The issues of entitlement to service connection for erectile dysfunction, vertigo and dizziness, bilateral neuropathy, a skin disorder, and a cardiovascular disorder including hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during the Vietnam era; he did not serve in the demilitarized zone (DMZ) of Korea during the period from April 1969 to July 1969; and he was not exposed to herbicides while serving on active duty.

2.  The Veteran did not participate in a radiation-risk activity such as on-site participation in the atmospheric detonation of a nuclear device.   

3.  The Veteran's diabetes mellitus, hypertension, acquired psychiatric disorder, and eye disorder are not characterized as radiogenic diseases.  

4.  A disability caused by asbestos exposure is not currently shown; asbestos exposure, without an underlying pathology, is not a disorder for which service connection can be granted.  

5.  Diabetes mellitus was not manifest during service; the Veteran testified that he did not develop diabetes until the late 1970s, and the earliest mention of diabetes in treatment records is in October 1997; the current diabetes mellitus is unrelated to service.

6.  Hypertension was not manifest during service; the Veteran testified that he did not develop hypertension until approximately 1975, and the earliest mention of hypertension in treatment records is in October 1997; the current hypertension is unrelated to service.

7.  A chronic acquired psychiatric disorder was not manifest during service; psychiatric symptomatology was not identified until March 2005; the current psychiatric disorder is unrelated to service.

8.  A chronic eye disorder was not manifest during service; ophthalmological symptomatology was not identified until August 2002; the current eye disorder is unrelated to service.


CONCLUSIONS OF LAW

1.   A disorder caused by asbestos exposure was not incurred in active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  Diabetes mellitus was not incurred in or aggravated by service, nor was it caused by in-service exposure to herbicides, radiation, or asbestos.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2010).

3.  Hypertension was not incurred in or aggravated by service, nor was it caused by in-service exposure to herbicides, radiation, or asbestos.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2010).

4.  A chronic acquired psychiatric disorder was not incurred in or aggravated by service, nor was it caused by in-service exposure to herbicides, radiation, or asbestos.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2010).

5.  A chronic eye disorder was not incurred in or aggravated by service, nor was it caused by in-service exposure to herbicides, radiation, or asbestos.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2005 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, the Veteran was not provided with notice of the type of evidence necessary to establish a disability rating or effective date for the disabilities on appeal.  However, there is no prejudice in issuing a final decision because the preponderance of the evidence is against the claims for service connection.  Any questions as to the appropriate disability rating or effective date to be assigned are moot.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A.. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained service treatment records and VA treatment records.  Further, the Veteran submitted additional records and written statements in support of his claims, and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge in January 2011.  In Bryant v. Shinseki, the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the January 2011 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal.  Also, information was solicited regarding the onset and possible etiologies of the Veteran's various disabilities.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.   See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims for service connection.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

The Board concedes that specific VA medical opinions pertinent to the issues on appeal were not obtained.  In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, however, the Board finds that VA examinations are not warranted.  Given the absence of in-service evidence of chronic manifestations of the disorders on appeal, the absence of identified symptomatology for many years after separation, and no competent evidence of a nexus between service and the Veteran's claims, a remand for a VA examination would unduly delay resolution.

Further, the Board notes that the claims file contains a February 2005 disability determination of the Social Security Administration (SSA).  However, there is no evidence indicating that these SSA records that would be pertinent to his claims for entitlement to service connection for diabetes mellitus, hypertension, an acquired psychiatric disorder, asbestos exposure, or an eye disorder.  To the contrary, the February 2005 determination was solely based on the Veteran's "heart disease, chronic ischemic and coronary artery disease."  In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court noted that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  The Court also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.  Based on the above, the Board concludes that the record does not establish a reasonable possibility that there are such records that are relevant to these claims.  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  As the Veteran filed his claim in 2005, the amendment is not applicable to the current claim.

The Veteran has alleged that his various claimed disabilities were caused by in-service exposure to herbicides, radiation, JP-4 jet fuel, hydraulic fuel, liquid oxygen, nitrogen, pesticides, and asbestos.  The Board will evaluate the Veteran's claims under each theory of presumptive service connection prior to evaluating the claims under a theory of direct service connection.  

Herbicide Agents

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116(f), 38 C.F.R. § 3.307(a)(6)(iii).

These diseases include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and sub-acute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchi, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).

A recent regulatory change has established presumptions of service connection, based upon exposure to herbicides for three new conditions: ischemic heart disease, Parkinson's disease, and B cell leukemias.  See 75 Fed. Reg. 53,202- 53,216 (August 30, 2010).  

Here, the record does not show, nor is it contended, that the Veteran had active service in the Republic of Vietnam during the Vietnam era.  Rather, the Veteran asserts that he was exposed to Agent Orange while stationed in Korea.

The Department of Defense (DoD) has confirmed that the herbicide, Agent Orange, was used from April 1968 through July 1969 along the Korean Demilitarized Zone (DMZ) to defoliate fields between the front line defensive positions and the south barrier fence.  If it is determined that a veteran who served in Korea during this time period belonged to one of the units identified by DoD, then it is presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  See MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C; see also Veterans Benefits Administration Fact Sheet, distributed in September 2003.

The Veteran testified at his January 2011 Board videoconference hearing that he did not go to, nor did he serve in, the DMZ.  However, he testified that he was stationed at Osan Air Base, which is 45 nautical miles south of the DMZ.  He indicated that as an aerospace ground equipment repairman, he was tasked with watching Korean nationals as they sprayed the base grounds with herbicides so that they would not stray from their assigned areas.  

The Veteran's service records demonstrate that he served in Korea in 1968 and 1969.  The personnel records further indicate that the Veteran was attached to the Air Force's 347th Field Maintenance Squadron during this period.  A review of The MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C, does not list the Veteran's unit as one identified by the DoD as being presumed to have been exposed to herbicides containing Agent Orange.  Although a note to this provision of the MR21-1MR directs adjudicators to make a request to the JSRRC for verification of the location of a Veteran's unit if he alleges service along the DMZ between April 1968 and July 1969, and was assigned to a unit other than one listed as having been exposed to Agent Orange, the Veteran here has not alleged service along the DMZ.  Furthermore, correspondence received from the Adjutant General in June 2005 indicated that there were no records of exposure to herbicides pertinent to the Veteran.  

As such, the probative evidence of record is against finding that the Veteran was exposed to herbicides in service.  Therefore, an award of presumptive service connection based on herbicide exposure is not warranted.  

Radiation

In addition to the above, entitlement service connection for a disorder that is attributable to ionizing radiation exposure during service can be shown in three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).  First, a radiation-exposed veteran may be presumptively service-connected for any of the specific diseases listed in 38 C.F.R. § 3.309(d), which encompass a variety of different forms of cancer.

A "radiation-exposed veteran" is one who participated in a radiation-risk activity which, by definition, means the onsite participation in a test, or within six months of the test, involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at other certain specified sites.  38 C.F.R. § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.

If the requirements for presumptive service connection under 38 C.F.R. § 3.309(d)(3) are not met, service connection may also be established if the evidence shows the existence of any other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2) or other claimed diseases considered to be radiogenic through a showing of competent scientific or medical evidence.  38 C.F.R. § 3.311(b)(4).

When it has been determined that: (1) a veteran has been exposed to ionizing radiation; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).

When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in-service radiation exposure or whether there is "no reasonable possibility" that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1).

Finally, if service connection cannot be established as a result of exposure to ionizing radiation, it may still be established on a direct basis by showing that the disease or malady was incurred during or aggravated by service, a task which includes the burden of tracing causation to a condition or event during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Here, the Veteran testified at his January 2011 Board videoconference hearing that he was exposed to radiation while stationed at Osan Air Base in Pyeongtaek City, South Korea.  Specifically, he claimed that he was assigned to dispatch certain aircraft weaponry on the base which he assumed was radioactive, although he says he was "sworn not to disclose" the details of this assignment.  

However, the Veteran has not been diagnosed with any of the specific diseases listed in 38 C.F.R. § 3.309(d) which have been found by VA to be linked to radiation exposure.  Rather, the Veteran is claiming service connection for diabetes mellitus, hypertension, an acquired psychiatric disorder, and an eye disorder.  These disabilities are not subject to an award of presumptive service connection under 38 C.F.R. § 3.309, nor has the Veteran presented competent scientific or medical evidence showing that any of the claimed disabilities are considered to be radiogenic.  As such, the claims must also fail under this theory of entitlement.  

Asbestos

The Board notes that there is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued various documents to provide guidance on claims involving asbestos-related diseases. DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze Veteran's claim to entitlement to service connection for asbestosis or asbestos- related disabilities under the administrative protocols under these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

In correspondence dated in May 2005, the Veteran indicated that the pipes in his workplace on Osan Air Base in in Pyeongtaek City, South Korea, and his workplace on Yokota Air Base in Fussa, Japan, were covered with asbestos.  He additionally testified at his January 2011 Board videoconference hearing that he painted hangars where pipes were wrapped in asbestos on Yokota Air Base.

Even assuming that the Veteran was exposed to asbestos in service, the Board notes that mere exposure to a potentially harmful agent, alone, is insufficient to establish entitlement to VA disability benefits.  The question in a claim such as this is whether disabling harm ensued.  The medical evidence must show not only a currently diagnosed disability, but also a nexus, that is, a causal connection, between this current disability and the exposure to asbestos in service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board notes that the Veteran filed a claim for entitlement to service connection for asbestos exposure, rather than for an underlying disability caused by asbestos exposure.  A review of VA treatment records reveals that the Veteran has been diagnosed with obstructive sleep apnea and issued a continuous positive airway pressure (CPAP) machine.  However, his treating physicians have not related his obstructive sleep apnea to asbestos exposure, nor have they related his diabetes mellitus, hypertension, vertigo and dizziness, bilateral neuropathy, acquired psychiatric disorder, eye disorder, or heart disorder to sleep apnea.  As a disability caused by asbestos exposure is not currently shown, asbestos exposure, without an underlying pathology, is not a disorder for which service connection can be granted.  

Direct Service Connection

Having determined that the evidence does not support the Veteran's contentions that his claimed disabilities were caused by exposure to herbicide agents, radiation, or asbestos, the Board will now address these issues on under a direct theory of entitlement to service connection.  

Diabetes Mellitus

The Veteran seeks service connection for diabetes mellitus.  In his January Application for Compensation, he indicated that the diabetes had its onset while he was in service in October 1967.  However, at his January 2011 Board videoconference hearing, he indicated that he was not diagnosed with diabetes mellitus until 6 to 8 years following his separation from service in 1970.  

Service treatment records reflect no complaints of, treatment for, or a diagnosis related to diabetes mellitus or any symptoms reasonably attributed thereto.  Significantly, on his March 1970 Report of Medical History at separation, the Veteran indicated that his grandmother suffered from diabetes, but did not report any symptoms attributable to diabetes, such as frequent urination.  Furthermore, his March 1970 Report of Medical Examination at separation indicated that his heart, vascular system, and endocrine system were within normal limits.  Therefore, no diabetes mellitus was noted in service.

Next, post-service evidence does not reflect a diagnoses of diabetes for several years after service discharge.  Specifically, the Veteran conceded at his January 2011 Board videoconference hearing that he was not diagnosed with diabetes mellitus until approximately 6 to 8 years following his separation from service.  The first records associated with the claims file referencing a history of diabetes are dated in October 1997.  Therefore, by the Veteran's own admission, the evidence does not reflect continuity of symptomatology since service.  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's diabetes mellitus to active duty, despite his contentions to the contrary.    
	
In this case, no medical professional has established a relationship between the Veteran's diabetes mellitus and active duty.   The Board has considered the Veteran's statements asserting a nexus between his currently-diagnosed diabetes mellitus and active duty service.  However, aside from his contention that his diabetes mellitus is a result of his in-service exposure to Agent Orange, he has not posited any alternate theory for the cause of his diabetes mellitus.  Moreover, even if he made such an assertion, the Board emphasizes that diabetes mellitus is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").
  
In sum, the evidence does not support a grant of service connection for diabetes mellitus.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Hypertension

The Veteran also seeks service connection for hypertension.  In his January Application for Compensation, he indicated that the hypertension had its onset while he was in service in October 1967.  However, at his January 2011 Board videoconference hearing, he testified that he was not diagnosed with hypertension until 5 to 6 years following his separation from service in 1970.  

Service treatment records reflect no complaints of, treatment for, or a diagnosis related to hypertension or any symptoms reasonably attributed thereto.  Significantly, on his March 1970 Report of Medical History at separation, the Veteran indicated that he never suffered from high or low blood pressure.  Furthermore, his March 1970 Report of Medical Examination at separation indicated that his heart and vascular system were within normal limits, and that his blood pressure was 124/72 mmHg.  Therefore, no hypertension was noted in service.

Next, post-service evidence does not reflect a diagnoses of hypertension for several years after service discharge.  Specifically, the Veteran conceded at his January 2011 Board videoconference hearing that he was not diagnosed with hypertension until approximately 5 to 6 years following his separation from service.  The first records associated with the claims file referencing a history of systemic hypertension are dated in October 1997.  Therefore, by the Veteran's own admission, the evidence does not reflect continuity of symptomatology since service.  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's hypertension to active duty, despite his contentions to the contrary.    
	
In this case, no medical professional has established a relationship between the Veteran's hypertension and active duty.  Although the Veteran testified that his VA physician informed him that his hypertension "could likely be service connected," he later iterated that this was a verbal opinion that was never put in writing.  However, even if documented in writing, the phrase "could likely be service connected" constitutes mere speculation as to the etiology of the Veteran's hypertension.  Unfortunately, the law provides that service connection may not be based on resort to speculation or remote possibility. 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  It has been observed that statements from doctors which are inconclusive as to the origin of a disease cannot be employed as suggestive of a linkage between the current disorder and the claimed incident of service. Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed hypertension and active duty service.  However, aside from his contention that his hypertension is a result of his in-service exposure to herbicides, chemicals, or radiation, or alternatively caused by his non-service-connected diabetes mellitus, he has not posited any alternate theory for the cause of his hypertension.  Moreover, even if he made such an assertion, the Board emphasizes that hypertension is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").
  
In sum, the evidence does not support a grant of service connection for hypertension.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Acquired Psychiatric Disorder

The Veteran also seeks service connection for an acquired psychiatric disorder, claimed as "anxiety disorders."   In his January 2005 Application for Compensation, he indicated that the anxiety disorder had its onset while he was in service in October 1967.  In correspondence dated in April 2005, he indicated that he has experienced an emotional, over-reactive temperament ever since leaving military service in 1970.  However, at his January 2011 Board videoconference hearing, the Veteran testified that his claimed psychiatric disorder was "not necessarily related to service."  Rather, he explained that one of his physicians at the Washington Hospital Center referred him to a psychiatrist.  The Veteran further testified that he only had two visits with the psychiatrist and did not think that he needed to go.    

Service treatment records reflect no complaints of, treatment for, or a diagnosis related to a psychiatric disorder or any symptoms reasonably attributed thereto.  Significantly, on his March 1970 Report of Medical History at separation, the Veteran indicated that he never suffered from frequent trouble sleeping, frequent or terrifying nightmares, or depression or excessive worry.  Furthermore, his March 1970 Report of Medical Examination at separation indicated that his psychiatric state was within normal limits, without any personality deviation.  Therefore, no psychiatric disorder was noted in service.

Next, post-service evidence does not reflect a diagnosis of an acquired psychiatric disorder for many years after discharge.  Specifically, the Veteran was first diagnosed with an adjustment disorder in March 2005.  This is the first recorded symptomatology related to a psychiatric disorder, coming approximately 35 years after discharge.  Therefore, the competent evidence does not reflect continuity of symptomatology.

In addition to the absence of documented post-service psychiatric symptomatology for  many years, the evidence includes the Veteran's statements asserting continuity of symptoms.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.   He has indicated that he continued to experience psychiatric symptoms such a anger control issues since his separation from service.  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).
 
In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  The Board emphasizes the multi-year gap between discharge from active duty service in 1970 and initial reported symptoms related to a psychiatric disorder in 2005, nearly a 25-year gap.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

Significantly, the Board finds that the Veteran's reported history of continued psychiatric problems since active service is inconsistent with the other evidence of record.  Indeed, while he stated that his disorder began in service, the separation examination was absent of any psychiatric complaints.  Moreover, the Veteran underwent a posttraumatic stress disorder (PTSD) screen by the VA in February 2001, which was negative.  

Furthermore, the Veteran dates onset of symptoms to different times.  Specifically, his January 2005 Application for Compensation indicated that his psychiatric disorder began in service, although he testified at his January 2011 Board hearing that he did not think he had a psychiatric problem until his physician referred him to  psychiatrist.  Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's psychiatric disorder to active duty, despite his contentions to the contrary.    
	
In this case, no medical professional has established a relationship between the Veteran's psychiatric disorder and active duty.  To the contrary, the physician who diagnosed the Veteran with adjustment disorder in March 2005 indicated that the disability was caused by the Veteran's recent loss of job and income.

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed psychiatric disorder and active duty service.  However, the Board emphasizes that an acquired psychiatric disorder is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").
  
In sum, the evidence does not support a grant of service connection for an acquired psychiatric disorder.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Eye Disorder

The Veteran also seeks service connection for an eye disorder.  In his January Application for Compensation, he indicated that the eye disorder had its onset while he was in service in October 1967.  

Service treatment records reflect no complaints of, treatment for, or a diagnosis related to an eye disorder or any symptoms reasonably attributed thereto.  Significantly, on his March 1970 Report of Medical History at separation, the Veteran indicated that he never suffered from any eye trouble.  Furthermore, his March 1970 Report of Medical Examination at separation indicated that his eyes were within normal limits, and that both his distant vision and near vision were 20/20.  Therefore, no eye disorder was noted in service.

Next, post-service evidence does not reflect a diagnoses related to the eyes for several years after service discharge.  Specifically, the Veteran was diagnosed with myopia, presbyopia, and clinically significant macular edema (CSME) in August 2002.  This is the first recorded symptomatology related to an eye disorder, coming approximately 32 years after discharge.  Therefore, the competent evidence does not reflect continuity of symptomatology.

In addition to the absence of documented post-service symptomatology related to the eye for many years, the evidence includes the Veteran's statements and sworn testimony asserting continuity of symptoms.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  The Board emphasizes the multi-year gap between discharge from active duty service in March 1970 and the initial reported symptoms related to an eye disorder in May 2002, nearly a 32-year gap.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

Significantly, the Board finds that the Veteran's reported history of continued eye symptomatology since active service is inconsistent with the other evidence of record.  Indeed, while he stated that his disorder began in service, the separation examination was absent of any eye complaints. 

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for benefits to be of lesser probative value.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Therefore, continuity has not here been established, either through the competent evidence or through his statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's eye disorders to active duty, despite his contentions to the contrary.    
	
In this case, no medical professional has established a relationship between the Veteran's eye disorders and active duty.   The Board has considered the Veteran's statements asserting a nexus between his currently-diagnosed eye disorders and active duty service.  However, aside from his contention that his eye disorders are a result of his in-service exposure to Agent Orange and chemicals, he has not posited any alternate theory for the cause of his diabetes mellitus.  Moreover, even if he made such an assertion, the Board emphasizes that myopia, presbyopia, and CSME are not the types of disorders that a lay person can provide competent evidence on questions of etiology or diagnosis.  Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").
  
In sum, the evidence does not support a grant of service connection for an eye disorder.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for diabetes mellitus, type II, is denied.  

Service connection for hypertension is denied.  

Service connection for an acquired psychiatric disorder is denied.  

Service connection for asbestos exposure is denied.  

Service connection an eye disorder is denied.  


REMAND

The Veteran also seeks service connection for erectile dysfunction, vertigo and dizziness, bilateral neuropathy, a skin disorder, and a heart disorder.  

With respect to his claim for entitlement to service connection for erectile dysfunction, although the Veteran's genitourinary system was found to be within normal limits at the time of his March 1970 Report of Medical Examination at separation, service treatment records indicated that he suffered from urethral discharge in October 1969 and from sores on his penis in March 1970.  Furthermore, on his March 1970 Report of Medical History at separation, the Veteran indicated that he was treated for gonorrhea in October 1969.  Current VA treatment records disclose that the Veteran suffers from erectile dysfunction and has been outfitted with an implantable penile prosthesis.  

The VCAA describes VA's duties to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, while the Veteran's in-service treatment for gonorrhea and current erectile dysfunction suggest a possible nexus between the two, that nexus is too equivocal or lacking in specificity to support a decision on the merits.  As such, the Board finds that the Veteran should be afforded an appropriate VA examination to determine the likely etiology and date of onset of his current erectile dysfunction.  

Similarly, with respect to his claim for entitlement to service connection for a skin disorder, the Veteran testified at his January 2011 Board videoconference hearing that he first noticed a skin disorder upon separation from service, and that a chronic rash resurfaced as recently as 2000 or 2001, first on his back and then spreading to his hands.  Service treatment records show that the Veteran was treated for groin rash in August 1969 and treated for sores on his penis in March 1970.  Current VA treatment records show evidence of gout and edema.  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Board finds that the Veteran is competent to indentify the presence of a skin disorder.  The Veteran's testimony regarding continuity of symptomatology, his treatment for skin rashes and sores in service, and his current skin disorders suggest a possible nexus; however, that nexus is too equivocal or lacking in specificity to support a decision on the merits.  As such, the Board finds that the Veteran should be afforded an appropriate VA examination to determine the likely nature, etiology, and date of onset of his current skin disorders.  

With respect to the Veteran's claim for entitlement to service connection for a heart disorder, review of the record shows that the Veteran submitted a February 2005 Social Security Administration (SSA) decision granting him disability 
benefits.  Specifically, the February 2005 decision found that the Veteran had been disabled since September 8, 2003, due to his heart disease, chronic ischemic and coronary artery disease.  However, the records considered by the SSA in making its decision are not of record.  

VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  Indeed, the Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant. Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  Here, as the as the February 2005 SSA decision is explicitly based on the Veteran's "heart disease, chronic ischemic and coronary artery disease," the medical records related to the SSA's disability determination are clearly relevant and must be obtained.

With respect the Veteran's claims of entitlement to service connection for vertigo and dizziness as well as for bilateral neuropathy, he testified at his January 2011 Board videoconference hearing that these conditions did not have their onsets until he began taking medication for heart disease in approximately 1975.  As such, he believes these disabilities are secondary to his heart medication.  

The Court has held that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Here, the claims of entitlement to service connection for vertigo, dizziness, and bilateral neuropathy require consideration of whether service connection is warranted for a heart disorder.  The determination regarding the remanded issue of entitlement to service connection for a heart disorder could impact the Veteran's vertigo, dizziness, and bilateral neuropathy claims.  The Board therefore finds these issues to be inextricably intertwined.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the Veteran's complete VA treatment records dated from September 2010 to the present from the G.V. (Sonny) Montgomery VA Medical Center in Jackson, Mississippi.  Any negative search result should be noted in the record.

2.  The RO should obtain from the Social Security Administration (SSA) the medical records relied upon in rendering the February 2005 SSA disability determination.  Any negative search result should be noted in the record.

3. After the above development is completed, the RO should schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any erectile disorder that may be present.  The claims file must be made available to and reviewed by the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history, the results of the clinical evaluation, and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current erectile disorder had its onset in service or is otherwise causally related to the Veteran's service.  In doing so, the examiner must address the amount of time between the Veteran's separation from service, his first post-service symptoms and findings, and any eventual diagnosis.

The examiner is requested to provide a rationale for any opinion expressed.  If the examiner cannot provide an opinion without resorting to mere speculation such should be stated with supporting rationale.

4. The RO should also schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any skin disorder that may be present.  The claims file must be made available to and reviewed by the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history, the results of the clinical evaluation, and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current skin disorder had its onset in service or is otherwise causally related to the Veteran's service.  In doing so, the examiner must address the amount of time between the Veteran's separation from service, his first post-service symptoms and findings, and any eventual diagnosis.

The examiner is requested to provide a rationale for any opinion expressed.  If the examiner cannot provide an opinion without resorting to mere speculation such should be stated with supporting rationale.

5. After conducting any additional development deemed necessary, the RO should reconsider the remaining claims on appeal.  If any of the benefits sought on appeal remain denied, the appellant and his representative should be provided a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


